Citation Nr: 1646019	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  11-29 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Propriety of the reduction in evaluation from 10 percent to noncompensable for residuals of a left ankle sprain effective January 1, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

 
ATTORNEY FOR THE BOARD

R. Casadei, Counsel 



INTRODUCTION

The Veteran had active military service from January 1995 to November 2003.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  An October 2010 rating decision reduced the evaluation for the Veteran's service-connected residuals of a left ankle sprain from 10 percent to noncompensable, effective January 1, 2011.

2.  As of January 1, 2011, the 10 percent evaluation for residuals of a left ankle sprain had been in effect for more than five years.

3.  The RO's decision to reduce the Veteran's evaluation from 10 percent noncompensable was based on one VA examination and was not supported by all of the evidence contained in the record at the time the reduction was made.


CONCLUSION OF LAW

The reduction of the disability evaluation for the Veteran's service-connected left ankle disability from 10 percent to noncompensable was not proper, and the 10 percent disability evaluation is restored from January 1, 2011.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.3, 4.7, 4.21 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014).  See, e.g., Bernard v. Brown, 4 Vet. App. 384  (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Laws and Analysis

In August 2010, the RO proposed to reduce the Veteran's 10 percent evaluation for the left ankle to disability to noncompensable.  This reduction was accomplished in an October 2010 rating decision, effective January 1, 2011.  

Initially, the Board observes that 38 C.F.R. § 3.105 outlines procedural safeguards governing rating reductions, which are required to be followed by VA before it issues any final rating reduction.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993). In the instant case, the RO procedurally complied with 38 C.F.R. § 3.105 regarding the manner in which the Veteran was given notice of the proposed rating reduction and the implementation of that reduction.  Notice of the proposed rating reduction, including the evidentiary basis for this proposal, was provided to the Veteran in August 2010.  This notice also informed the Veteran that he could submit additional evidence to show that the compensation payments should not be reduced and advised him of his right to request a pre-decisional personal hearing.  As the RO has fulfilled its procedural requirements set forth under 38 C.F.R. § 3.105 for rating reductions, the Board will now consider the propriety of the rating reduction.

At the time the reduction became effective, January 1, 2011, the 10 percent rating for the Veteran's left ankle disability had been continuously in effect since December 1, 2003, a period of over 5 years.  As such, the provisions of 38 C.F.R. 
§ 3.344 (a) and (b) are applicable.

The provisions of 38 C.F.R. § 3.344 (a) and (b) provide that, where a Veteran's schedular rating has been both continuous and stable for five years or more, the rating may be reduced only if the examination upon which the reduction is based is at least as full and complete as the examination used to establish the higher evaluation.  A rating that has been in effect for more than 5 years will not be reduced on any one examination, except in those instances where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  The rating agency must also take into consideration whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated (although post-reduction medical evidence may be considered in the context of considering whether actual improvement was demonstrated).  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  The Veteran need not demonstrate that he is entitled to retain the higher evaluation; rather, it must be shown by a preponderance of the evidence that the RO's reduction was warranted.  See Brown v. Brown, supra; Kitchens v. Brown, 7 Vet. App. 320 (1995).

Initially, the Board observes the RO did not properly apply the regulations regarding the procedure for reductions in ratings.  See 38 C.F.R. § 3.344 (a).  In the instant case, the Veteran was provided only one VA examination, in June 2010, prior to the reduction in the disability evaluation for her service-connected left ankle disability.  As the Veteran's 10 percent disability evaluation had been in effect for more than five years at the time the reduction became effective, the rating may not be reduced on any one examination unless all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Id.  In the instant case, the Board finds that all evidence of record does not support the rating reduction.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 (2015) allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  Under 38 C.F.R. § 4.45 (2015), functional loss due to weakened movement, excess fatigability, and incoordination must also be considered.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the criteria discussed in sections 4.40 and 4.45 are not subsumed by the Diagnostic Codes applicable to the affected joint).

Further, the provisions of 38 C.F.R. § 4.59 (2015) recognize that painful motion is an important factor of disability.  Joints that are painful, unstable, or misaligned, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  Id.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  Id.; see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that § 4.59 applies to all forms of painful motion of joints, and not just to arthritis).

In a June 2010 VA examination, the Veteran reported that she was unable to stand for more than a few hours.  She reported symptoms of pain and stiffness.  Range of motion of the left ankle was normal with dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  There was no objective evidence of pain following repetitive motion and no additional limitation of motion after three repetitions.  The examiner stated that the Veteran's subjective complaints during the examination appeared to be out of proportion to objective examination findings.  

The evidence also includes private treatment records from Dr. T. J.  These treatment notes show continued complaints and treatment for left ankle pain.  For example, in a May 2010 record, the Veteran reported bilateral ankle pain of mild to moderate severity.  The problem was noted to be aggravated by standing, walking, and carrying her children.  In a September 2010 treatment note, Dr. T. J. noted that the Veteran had ankle pain which was a result of an in-service ankle injury.  The Veteran was noted to have continued intermittent pain.  

In a November 2011 VA treatment record (in Virtual VA), the Veteran was noted to have a new ankle brace, which suggests to the Board continuing left ankle symptoms.  In a December 2011 VA treatment, the Veteran was noted to have mild swelling in the left ankle.  
In an August 2012 VA examination for pes planus, it was noted that the Veteran wore an ankle brace and walked with a limp and waddling gait.  

In an August 2012 VA psychiatric examination, medical diagnoses under Axis III were noted to include "pain in joint involving ankle and foot." 

Upon review of the evidence of record, the Board finds that not all of the evidence supported a reduction at the time of the October 2010 rating decision.  See 
38 C.F.R. § 3.344 (a).  Although range of motion may have been normal at the time of the June 2010 VA examination, private and VA treatment records show continued complaints and treatment for left ankle pain, to include the use of an ankle brace.  Further, the Veteran's pain was noted to be aggravated by motion (i.e., walking and carrying her children).  

For these reasons, the Board finds that not all of the evidence of record supports the reduction in evaluation from 10 percent to noncompensable for the Veteran's left ankle disability, based on medical evidence showing that the Veteran has continued to have complaints of painful motion, mild swelling, and the use of an ankle brace.  As such, the reduction of the 10 percent rating to noncompensable, effective from January 1, 2011, was not proper.  Therefore, the requirements for restoration have been met.  See generally 38 C.F.R. § 3.344.


ORDER

Restoration of the 10 percent evaluation for residuals of the left ankle sprain is granted effective January 1, 2011.




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


